_____________

                                 No. 97-1241
                                  _____________


Eric Adam Schneider,                       *
                                           *
              Petitioner,                  *
                                           *
     v.                                    *   On Motion for Emergency
                                           *   Stay of Execution.
                                           *
Michael Bowersox,                          *
                                           *
              Respondent.                  *

                                      ___________

                     Submitted:       January 28, 1997

                            Filed:    January 28, 1997
                                      ___________

Before RICHARD S. ARNOLD, Chief Judge, WOLLMAN and HANSEN, Circuit Judges.
                                ___________

PER CURIAM.


     We have before us a motion for emergency stay of execution, filed by
petitioner Eric Adam Schneider, asking that the execution of the sentence
of death, set for 12:01 a.m. on January 29, 1997, tomorrow, be stayed
pending a determination of petitioner's mental competency to know and
appreciate the nature and consequences of the execution.


     The motion is denied.           First, the motion does not show that state
remedies have been exhausted.          See Shaw v. Delo, 971 F.2d 181, 188 (8th
Cir. 1992), cert. denied, 507 U.S. 927 (1993).
     In any event, the affidavits filed with the motion do not come close
to meeting the exacting standard required for the relief sought.    In order
to obtain relief, petitioner would have to show that he is "insane" or, in
more particular terms, that he is "unaware of the punishment [he is] about
to suffer and why [he is] to suffer it."   Ford v. Wainwright, 477 U.S. 399,
422 (opinion of Powell, J.).   The affidavit of Dr. Daniel, to which we have
already referred in previous opinions in this case, says nothing about
petitioner's present understanding of what is in store for him.       It is
directed solely to the question of a possible defense of diminished
capacity.   The other affidavit, filed by a former attorney for petitioner,
alleges that petitioner "does not seem to have an understanding of the
nature and consequences of what is about to happen to him."        We do not
think this allegation is strong enough to warrant a stay of execution at
the eleventh hour.    We observe, in addition, that within the last few days
petitioner has filed, pro se and with the assistance of another inmate,
fairly extensive pleadings which clearly evidence his understanding of the
sentence and the reasons for it.


     The motion for stay of execution is denied.


     A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-